Citation Nr: 1825654	
Decision Date: 04/26/18    Archive Date: 05/07/18

DOCKET NO.  14-37 062	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for a right knee disability.


ATTORNEY FOR THE BOARD

N. Keogh, Associate Counsel 



INTRODUCTION

The Veteran served on active duty from January 1968 to January 1970. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2013 rating decision issued by a Department of Veterans Affairs (VA) Regional Office (RO).  


FINDING OF FACT

The Veteran's current right knee disability is not related to his military service.


CONCLUSION OF LAW

The criteria for service connection for a right knee disability have not been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.303, 3.304 (2017). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2012) and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017). 

The Veteran has not raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).
II. Service Connection 

Service connection will be established for a disability resulting from personal injury suffered or disease contracted, or aggravated during active duty service.  See 38 U.S.C. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R. § 3.303(d). 

Generally, to establish a right to compensation for a present disability, a veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

The Veteran contends that he injured his knee during training in 1968.  See January 2014 Notice of Disagreement.  The Veteran reported he was going down some steps and twisted his knee. The Veteran reported he was placed in a full cast for weeks and sent for physical therapy.  He then returned to duty as a cook with some restrictions.  

The Veteran was afforded a VA examination in August 2013.  The examiner found the Veteran was diagnosed with degenerative joint disease of the right knee in 2004.  The examiner found the Veteran had a limited range of motion in right knee flexion to 110 degrees (normal is 140 degrees) and a normal range of motion for right knee extension. The examiner noted that a February 2013 x-ray reflected moderate to severe degenerative arthritic disease with spur formation, subchondral cystic changes and severe narrowing of the medial joint compartment and moderate narrowing of the patellofemoral joint space.  Based on the examination findings reflecting reduced range of motion and x-ray results, the Veteran meets the first Shedden element requiring a current disability.  

Second, according to the Veteran's service treatment records, he suffered a right knee injury in April 1968, and was diagnosed with internal derangement of the right knee, and given restrictions on performing strenuous physical activity.  Therefore, the second Shedden element requiring an in-service injury has been met.  

The dispositive issue is whether the Veteran's right knee injury during service is related to his current right knee disability.  The August 2013 VA examiner opined that the Veteran's current right knee disability was less likely than not (less than 50 percent probability) incurred in service or caused by the in-service injury.  The examiner opined that this opinion was based on review of the claims file and VA medical records.  The examiner noted that a December 1969 orthopedic evaluation concluded that the knee injury had healed and the Veteran was cleared for separation.  The Veteran went on to work as meat cutter for the next 34 years.  The examiner found the earliest finding of mild degenerative knee changes was in 2004, and that these degenerative changes are more likely due to changes associated with the normal process of aging and not an injury that occurred in 1968.  The examiner opined that over time, degenerative changes would be expected in a person who has participated in recreational and physical work activities, and an increased BMI would cause further stresses for osteoarthritis.  The examiner also found treatment records failed to show any chronicity; therefore, there is no linkage of the Veteran's current right knee disability to service.  

In January 2014, the Veteran submitted an article regarding medical research indicating a link between trauma and arthritis.  The United States Court of Appeals for Veterans Claims has held that a medical article or treatise "can provide important support when combined with an opinion of a medical professional" if it discusses generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least "plausible causality" based upon objective facts rather than on an unsubstantiated lay medical opinion.  Mattern v. West, 12 Vet. App. 222, 228 (1999).  In the present case, the medical article evidence submitted by the Veteran was not accompanied by the opinion of any medical expert, and thus, on its own, is insufficient to establish the required medical nexus.  Moreover, the article does not contain any information regarding the specific facts of the Veteran's case, or how they relate to the article's underlying conclusions.  As such, it is of limited probative value.

When considering whether lay evidence is competent the Board must determine, on a case-by-case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau at 1376-77.  To the extent that the Veteran asserts that his current right knee disability is related to his active duty service, the Board finds that this determination is more suited to the realm of medical expertise, rather than lay statements.  The precise determination of an etiology when there are several potential origins is too complex for a layperson to proffer a competent opinion.  The evidence of record does not demonstrate that the Veteran possesses the ability, knowledge, or experience to provide competent etiological opinions. Jandreau v. Nicholson, 492 F.3d 1372, 1377.  Consequently, the Board finds that the Veteran's statements as to the cause of his right knee disability cannot be considered competent evidence sufficient to establish service connection.  Hence, there is no competent medical opinion in the record that links the Veteran's current right knee disability with his in-service knee injury. 

As such, the Board finds that the preponderance of the evidence is against the Veteran's claim.  Consequently the benefit of the doubt rule does not apply, and claim must be denied.  38 U.S.C. § 5107(b) (2012); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Service connection for a right knee disability is denied.




____________________________________________
DONNIE R. HACHEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


